internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-116141-99 date date legend distributing distributing controlled_corporation a corporation b corporation c_corporation d corporation e corporation f corporation i x p dear we respond to your letter dated date in which you requested a supplemental ruling to plr issued on date the prior letter_ruling additional information was submitted on date and date the prior letter_ruling states that the business_purpose for the spin-off is to allow controlled to reduce its debt-equity_ratio by making a public offering of its stock in the open market however controlled has now determined that it can raise more capital if the equity offering is made by way of a private_placement accordingly distributing has modified the proposed equity offering to the extent that controlled will now raise the needed capital through a private_placement factual modification in the prior letter_ruling distributing proposed to complete the spin-off of controlled by completing a series of steps one of which included the transfer of the stock of corporation a corporation b corporation c_corporation d corporation f and their x percent stock interest in corporation e to controlled in exchange for stock of controlled the exchange as described in the prior letter_ruling controlled was to transfer p amount of common_stock and two series of voting preferred_stock series a and series b however the exchange has been modified to the extent that controlled will now only issue series a preferred_stock to distributing factual modification the prior letter_ruling states that corporation i will provide certain legal accounting and management consulting services to the controlled_group for a temporary period of time not to exceed months nevertheless distributing and controlled have modified the extent of their continued relationship after the spin-off by entering into an additional agreement that will give distributing the option of leasing certain products from controlled although distributing currently leases such products from unrelated parties and may never need to exercise its option lease the option lease provides distributing with the assurance that it will have sufficient capacity to meet increased demands in the future as its operations grow the option will extend years and once exercised will allow distributing to lease such products for up to years at a price calculated to approximate fair_market_value factual modification as part of the spin-off stock_options to purchase controlled shares will be issued to distributing employees and former employees who hold stock_options to purchase distributing shares in substitution for a portion now held by those persons in accordance with an agreement with one minority shareholder of corporation e who will become a minority shareholder of controlled the controlled options to be issued to the holders of distributing options will be purchased from controlled by distributing prior to the distribution distributing will pay an amount equal to the full share value of each controlled option it acquires however controlled has agreed to refund to distributing the exercise price paid to controlled by the option holders upon exercise of the options factual modification based solely on the information and documentation submitted it is held as follows the factual modifications stated above will have no effect on the validity of the rulings contained in the prior letter_ruling and those rulings will remain in full force and effect we express no opinion about the tax treatment of the transaction under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular we express no opinion on the tax treatment of the purchase of the controlled options by distributing and the issuance of the controlled options by distributing to its employees and former employees additionally no opinion is expressed regarding the treatment of the flow of cash in the options transactions described above for federal_income_tax purposes furthermore we do not express any opinion regarding the treatment of the options under sec_83 this ruling supplements the prior letter_ruling sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction must attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction is completed sincerely assistant chief_counsel corporate by christopher schoen assistant to the chief branch
